Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Edward P. Ryan, to Examiner on 05/16/2022. 
Claims 6-7 have been amended based on the received e-mail correspondence (see attached) from Edward P. Ryan on 05/16/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claims 1, 13, 17:
“updating, by the processor, the first attenuation coefficient by using a first update parameter, that is based on a first propagation value, and using an error of a node value of the propagation destination node”

	The closest prior art of record, McKinstry et al. (US 2007/0194727 A1) discloses the changes in synaptic weight due to experience dependent plasticity changes based on the delayed eligibility trace learning rule. 

Izhikevich (US 8,849,735 B2) and Osogami et al. (“Learning dynamic Boltzmann machines with spike-timing dependent plasticity”) disclose the synaptic strength and the eligibility trace with a fixed decay rate. 

Wijekoon et al. (“VLSI circuits implementing computational models of neocortical circuits”) discloses that the decay functions act as a linear or exponential decays depending on the parameter values. 

Hallak et al. (“Generalized Emphatic Temporal Difference Learning: Bias-Variance Analysis”) discloses that by varying the decay rate, one can smoothly transition between the IS-TD algorithm, through ETD, to the standard TD algorithm. 

Kato et al. (“Forgetting in Reinforcement Learning Links Sustained Dopamine Signals to Motivation”) discloses how post-training blockade of DA signaling affects the subject's speed, again varying the decay rate. 

However, none of the references discloses in detail 

“updating, by the processor, the first attenuation coefficient by using a first update parameter, that is based on a first propagation value, and using an error of a node value of the propagation destination node”

as in the claim for the purpose of training a neural network model corresponding to time-series input data by calculating a first propagation value that is propagated from a propagation source node to a propagation destination node in a neural network and then updating the first attenuation coefficient by using a first update parameter and an error at the destination node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129